DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 12/06/2021 and entered by an RCE filed 01/04/2022.
No priority date is claimed.  Therefore, the effective filing date of this application is 07/31/2017.
Claims 1, 11 and 21 have been amended, and claims 10, 20 and 30 were previously canceled.  Currently, claims 1-9, 11-19, 21-29 and 31-33 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.




Response to Arguments

Applicant’s arguments (see Remarks filed 12/06/2021, pages 10-12) with respect to amendments to independent claim 1 and similarly applied to independent claims 11 and 21 have been considered but are moot in view of new ground(s) of rejection further in view of Friedrichs et al. (U.S. Publication No. 2003/0084349).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 11-18, 21-28 and 31-33 (effective filing date 07/31/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Publication No. 2016/0188292, Publication date 06/30/2016), in view of Xue et al. (U.S. Publication No. 2018/0123995, effectively filed date 11/03/2016), in view of Chang et al. (U.S. Publication No. 2017/0177660, Friedrichs et al. (U.S. Publication No. 2003/0084349, Publication date 05/01/2003).

As to claim 1, Carter et al. teaches:
“A computer-implemented method” (see Carter et al., Abstract and Fig. 4), comprising:
“executing a first interpretation algorithm, based on a first natural language (NL) request, to generate a first user intent, and a first confidence level associated with the first user intent” (see Carter et al., Fig. 4, step 404 and [0031] for processing the natural language input to determine a first interpretation of the natural language input using the user input processing instructions 118 (see Fig. 1) wherein the user input processing instructions 118 can be interpreted as a first interpretation algorithm as recited, and wherein the first interpretation can be interpreted as a first user intent as recited; also see [0086] wherein the natural language input is a user request or a natural language (NL) request as recited; and see [0057]-[0058] for generating a confidence score for each interpretation (i.e., user intent), wherein the confidence score as disclosed is interpreted as a confidence level as recited);
“executing a second interpretation algorithm, based on the first NL request, to generate a second user intent, and a second confidence level associated with the second user intent” (see Carter et al., Fig. 4, step 410 and [0047] for reprocessing the natural language input to determine a second interpretation of the natural language input using the user input reprocessing instructions 122 (see Fig. 1) wherein the user input reprocessing instructions 122 can be interpreted as a second interpretation algorithm as recited, and wherein the second interpretation can be interpreted as a second user intent as recited; also see [0086] wherein the natural language 
“determining a user intent based on a selection criterion, at least one of the first user intent or the second user intent, the first confidence level, and the second confidence level” (see Carter et al., Fig. 4, step 412 and [0060]-[0061] for selecting at least one of the first interpretation or the second interpretation based on their confidence scores and/or confidence score threshold (i.e., a selection criterion), wherein each interpretation represents a user intent as recited; also see [0058]).
Thus, Carter et al. teaches generating different interpretations (i.e., user intents) regarding a natural language input/request provided by a user, selecting one of the interpretation based on its associated confidence score and a threshold confidence score, and processing the selected interpretation to search for requested information (see Fig. 4 and [0083]).
However, Carter et al. does not explicitly teach a feature of generating a plurality of database queries based on an interpretation of the natural language request and executing the plurality of database queries against a data source as equivalently recited as follows:
“determining a plurality of DSL requests corresponding to the first NL request ...and a first DSL associated with a first data storage system”,
“wherein the first NL request comprises a display request to concurrently display a plurality of graphical representations of requested data stored to the first data storage system”; and 
“causing the plurality of domain-specific language (DSL) requests to be applied to the first data storage system”.
Xue et al. teaches a feature of generating a plurality of data queries based on an interpretation of the natural language request and executing the plurality of data queries against a data source as equivalently recited as follows:
“determining a plurality of DSL requests corresponding to the first NL request ...and a first DSL associated with a first data storage system” (see Xue et al., [0037] for generating/determining an SQL script based on the user query, wherein the user query (see [0038]) is interpreted as the first NL request, and the SQL script including a set of SQL statements is interpreted as a plurality of DSL requests, and SQL is interpreted as DSL of the data store 110; also see [0020]),
“wherein the first NL request comprises a display request to concurrently display a plurality of graphical representations of requested data stored to the first data storage system” (see Xue et al., Abstract, Fig. 10 and [0054] wherein a user query (e.g., “Sales Target Revenue by Region”) resulting in displaying a visualization of search result including a plurality of graphical representations (e.g., a plurality of bars, and at least one graphical indicator) can be interpreted as the first NL request comprising a display request as recited; it should be noted that each bar (representing a value of Sales Target Revenue for each of the eight regions) or each graphical indicator 1030 (representing comments) can be interpreted as a graphical representation); and 
“causing the plurality of domain-specific language (DSL) requests to be applied to the first data storage system” (see Xue et al., [0037] and [0051] for executing the SQL script on the data store 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xue et al.’s teaching to Carter et al.’s system by Carter et al.’s system with an enhanced/effective way for interpreting/processing a natural language request/query into one or more data queries executed against a data source. In addition, both of the references (Carter et al. and Xue et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving a natural language input/ request, analyzing/interpreting the natural language input/request and searching based on the interpretation of the natural language input/request.  This close relation between both of the references highly suggests an expectation of success when combined.
In addition, Carter et al. as modified by Xue et al. teaches receiving the requested data and causing the plurality of graphical representations of the requested data to be displayed (see Carter et al., [0082] for receiving and displaying the search result data; also see Xue et al., Fig. 10 and [0054] for displaying search result data as a plurality of graphical representations (e.g., bar graph including a plurality of bars and graphical indicator(s)).
However, Carter et al. as modified by Xue et al. does not explicitly teach:
“receiving the requested data, wherein the requested data includes raw machine data contained in a plurality of events, each event included in the plurality of events comprising a portion of the raw machine data and an associated timestamp that is derived from the portion of the raw machine data”;
“generating an NL insight based on an analysis of the raw machine data included in the requested data”; and
“causing the plurality of graphical representations of the requested data and the

On the other hand, Chang et al. explicitly teaches 
“receiving the requested data, wherein the requested data includes raw machine data contained in a plurality of events, each event included in the plurality of events comprising a portion of the raw machine data and an associated timestamp that is derived from the portion of the raw machine data” (see Chang et al., [0048] and [0055] for receiving results (i.e., requested data) for a user query, wherein requested data includes raw data including a set of data points, wherein each data point associated with a set of attributes represents an event as recited (see Fig. 7D and [0078]), wherein the disclosure of filtering the data points based on time frames (see [0048] or representing the data points in temporal period (see Fig. 7D and [0078]) suggests that each data point is associated with a time information (i.e., timestamp));
“generating an NL insight based on an analysis of the raw machine data included in the requested data” (see Chang et al., [0066]-[0067] for generating a summary of or highlights from individual results, in form of a natural language narrative (i.e., an embellishment), wherein the embellishment (e.g., summary or highlights) as disclosed is interpreted as natural language insight as recited); and
“causing the plurality of graphical representations of the requested data and the NL insight to be displayed” (see Chang et al., Fig. 7D and [0078] for displaying graphical representation (e.g., bar graph) along with embellishment 720d (i.e., natural language insight); also see Fig. 7A, [0075] and [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chang et al.’s teaching to Carter et al.’s system (as modified by Xue et al.) by applying Carter et al.’s search system to different types of data Chang et al. and implementing a feature of generating an NL insight based on the search results and presenting the NP insight to a user.  Ordinarily skilled artisan would have been motivated to do so to provide Carter et al.’s system with an effective way for searching different types of data and providing search results effectively to a user. In addition, both of the references (Carter et al. and Chang et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a system for receiving natural language input/request, analyzing/interpreted the natural language input request to query and providing requested data to the user.  This close relation between both of the references highly suggests an expectation of success when combined.
Carter et al. as modified by Xue et al. and Chang et al. does not explicitly teach:
“wherein the raw machine data is produced by a machine component in an information technology (IT) environment and reflects activity in the IT environment”;
“wherein the NL insight relates to the activity in the IT environment”.
On the other hand, Friedrichs et al. teaches:
“wherein the raw machine data is produced by a machine component in an information technology (IT) environment and reflects activity in the IT environment” (see Friedrichs et al., Fig. 2, [0005] and [0017]-[0018] for security event data (e.g., security events) created/recorded by security devices (e.g., sensor) in a computer network, wherein security event data monitored/recorded by security devices as recited can be interpreted as raw machine data as recited; also see [0044]);
“wherein the NL insight relates to the activity in the IT environment” (see Friedrichs et al., Fig. 4 and [0039] for identifying security threats based on analyzing security event data, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedrichs et al.’s teaching to Carter et al.’s system (as modified by Xue et al. and Chang et al.) by applying Carter et al.’s search system to different types of data including security event data as disclosed by Friedrichs et al. for tracking/identifying security threats in a computer system/network.  Ordinarily skilled artisan would have been motivated to do so as suggested by Carter et al. (see [0071]) that Carter et al.’s system can include/access a plurality of databases, which in turn can store a plurality of types of data.

As to claim 11, Carter et al. teaches:
“One or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of” (see Carter et al., Abstract and Fig. 4):
“executing a first interpretation algorithm, based on a first natural language (NL) request, to generate a first user intent, and a first confidence level associated with the first user intent” (see Carter et al., Fig. 4, step 404 and [0031] for processing the natural language input to determine a first interpretation of the natural language input using the user input processing instructions 118 (see Fig. 1) wherein the user input processing instructions 118 can be interpreted as a first interpretation algorithm as recited, and wherein the first interpretation can be interpreted as a first user intent as recited; also see [0086] wherein the natural language input is a user request or a natural language (NL) request as recited; and see [0057]-[0058] for generating a 
“executing a second interpretation algorithm, based on the first NL request, to generate a second user intent, and a second confidence level associated with the second user intent” (see Carter et al., Fig. 4, step 410 and [0047] for reprocessing the natural language input to determine a second interpretation of the natural language input using the user input reprocessing instructions 122 (see Fig. 1) wherein the user input reprocessing instructions 122 can be interpreted as a second interpretation algorithm as recited, and wherein the second interpretation can be interpreted as a second user intent as recited; also see [0086] wherein the natural language input is a user request or a natural language (NL) request as recited; and see [0057]-[0058] for generating a confidence score for each interpretation (i.e., user intent)); and
“determining a user intent based on a selection criterion, at least one of the first user intent or the second user intent, the first confidence level, and the second confidence level” (see Carter et al., Fig. 4, step 412 and [0060]-[0061] for selecting at least one of the first interpretation or the second interpretation based on their confidence scores and/or confidence score threshold (i.e., a selection criterion), wherein each interpretation represents a user intent as recited; also see [0058]).
Thus, Carter et al. teaches generating different interpretations (i.e., user intents) regarding a natural language input/request provided by a user, selecting one of the interpretation based on its associated confidence score and a threshold confidence score, and processing the selected interpretation to search for requested information (see Fig. 4 and [0083]).
Carter et al. does not explicitly teach a feature of generating a plurality of database queries based on an interpretation of the natural language request and executing the plurality of database queries against a data source as equivalently recited as follows:
“determining a plurality of DSL requests corresponding to the first NL request ...and a first DSL associated with a first data storage system”,
“wherein the first NL request comprises a display request to concurrently display a plurality of graphical representations of requested data stored to the first data storage system”; and 
“causing the plurality of domain-specific language (DSL) requests to be applied to the first data storage system”.
On the other hand, Xue et al. teaches a feature of generating a plurality of data queries based on an interpretation of the natural language request and executing the plurality of data queries against a data source as equivalently recited as follows:
“determining a plurality of DSL requests corresponding to the first NL request ...and a first DSL associated with a first data storage system” (see Xue et al., [0037] for generating/determining an SQL script based on the user query, wherein the user query (see [0038]) is interpreted as the first NL request, and the SQL script including a set of SQL statements is interpreted as a plurality of DSL requests, and SQL is interpreted as DSL of the data store 110; also see [0020]),
“wherein the first NL request comprises a display request to concurrently display a plurality of graphical representations of requested data stored to the first data storage system” (see Xue et al., Abstract, Fig. 10 and [0054] wherein a user query (e.g., “Sales Target Revenue by Region”) resulting in displaying a visualization of search result including a plurality of 
“causing the plurality of domain-specific language (DSL) requests to be applied to the first data storage system” (see Xue et al., [0037] and [0051] for executing the SQL script on the data store 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xue et al.’s teaching to Carter et al.’s system by implementing a feature of generating a plurality of data queries based on an interpretation of the natural language request and executing the plurality of data queries against a data source.  Ordinarily skilled artisan would have been motivated to do so to provide Carter et al.’s system with an enhanced/effective way for interpreting/processing a natural language request/query into one or more data queries executed against a data source. In addition, both of the references (Carter et al. and Xue et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving a natural language input/ request, analyzing/interpreting the natural language input/request and searching based on the interpretation of the natural language input/request.  This close relation between both of the references highly suggests an expectation of success when combined.
In addition, Carter et al. as modified by Xue et al. teaches receiving the requested data and causing the plurality of graphical representations of the requested data to be displayed (see Carter et al., [0082] for receiving and displaying the search result data; also see Xue et al., Fig. 
However, Carter et al. as modified by Xue et al. does not explicitly teach:
“receiving the requested data, wherein the requested data includes raw machine data contained in a plurality of events, each event included in the plurality of events comprising a portion of the raw machine data and an associated timestamp that is derived from the portion of the raw machine data”;
“generating an NL insight based on an analysis of the raw machine data included in the requested data”; and
“causing the plurality of graphical representations of the requested data and the
NL insight to be displayed”.
On the other hand, Chang et al. explicitly teaches 
“receiving the requested data, wherein the requested data includes raw machine data contained in a plurality of events, each event included in the plurality of events comprising a portion of the raw machine data and an associated timestamp that is derived from the portion of the raw machine data” (see Chang et al., [0048] and [0055] for receiving results (i.e., requested data) for a user query, wherein requested data includes raw data including a set of data points, wherein each data point associated with a set of attributes represents an event as recited (see Fig. 7D and [0078]), wherein the disclosure of filtering the data points based on time frames (see [0048] or representing the data points in temporal period (see Fig. 7D and [0078]) suggests that each data point is associated with a time information (i.e., timestamp));
“generating an NL insight based on an analysis of the raw machine data included in the requested data” (see Chang et al., [0066]-[0067] for generating a summary of or highlights from 
“causing the plurality of graphical representations of the requested data and the NL insight to be displayed” (see Chang et al., Fig. 7D and [0078] for displaying graphical representation (e.g., bar graph) along with embellishment 720d (i.e., natural language insight); also see Fig. 7A, [0075] and [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chang et al.’s teaching to Carter et al.’s system (as modified by Xue et al.) by applying Carter et al.’s search system to different types of data including raw data as disclosed by Chang et al. and implementing a feature of generating an NL insight based on the search results and presenting the NP insight to a user.  Ordinarily skilled artisan would have been motivated to do so to provide Carter et al.’s system with an effective way for searching different types of data and providing search results effectively to a user. In addition, both of the references (Carter et al. and Chang et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a system for receiving natural language input/request, analyzing/interpreted the natural language input request to query and providing requested data to the user.  This close relation between both of the references highly suggests an expectation of success when combined.
Carter et al. as modified by Xue et al. and Chang et al. does not explicitly teach:
“wherein the raw machine data is produced by a machine component in an information technology (IT) environment and reflects activity in the IT environment”;
“wherein the NL insight relates to the activity in the IT environment”.
Friedrichs et al. teaches:
“wherein the raw machine data is produced by a machine component in an information technology (IT) environment and reflects activity in the IT environment” (see Friedrichs et al., Fig. 2, [0005] and [0017]-[0018] for security event data (e.g., security events) created/recorded by security devices (e.g., sensor) in a computer network, wherein security event data monitored/recorded by security devices as recited can be interpreted as raw machine data as recited; also see [0044]);
“wherein the NL insight relates to the activity in the IT environment” (see Friedrichs et al., Fig. 4 and [0039] for identifying security threats based on analyzing security event data, wherein the identified security threats notified to a user is interpreted as the NL insight as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedrichs et al.’s teaching to Carter et al.’s system (as modified by Xue et al. and Chang et al.) by applying Carter et al.’s search system to different types of data including security event data as disclosed by Friedrichs et al. for tracking/identifying security threats in a computer system/network.  Ordinarily skilled artisan would have been motivated to do so as suggested by Carter et al. (see [0071]) that Carter et al.’s system can include/access a plurality of databases, which in turn can store a plurality of types of data.

As to claim 21, Carter et al. teaches:
“A computing device” (see Carter et al., Abstract, and Fig. 1), comprising:
“a memory that includes instructions” (see Carter et al., Fig. 1); and
Carter et al., Fig. 1 and Fig. 4):
“execute a first interpretation algorithm, based on a first natural language (NL) request, to generate a first user intent, and a first confidence level associated with the first user intent” (see Carter et al., Fig. 4, step 404 and [0031] for processing the natural language input to determine a first interpretation of the natural language input using the user input processing instructions 118 (see Fig. 1) wherein the user input processing instructions 118 can be interpreted as a first interpretation algorithm as recited, and wherein the first interpretation can be interpreted as a first user intent as recited; also see [0086] wherein the natural language input is a user request or a natural language (NL) request as recited; and see [0057]-[0058] for generating a confidence score for each interpretation (i.e., user intent), wherein the confidence score as disclosed is interpreted as a confidence level as recited);
“execute a second interpretation algorithm, based on the first NL request, to generate a second user intent, and a second confidence level associated with the second user intent” (see Carter et al., Fig. 4, step 410 and [0047] for reprocessing the natural language input to determine a second interpretation of the natural language input using the user input reprocessing instructions 122 (see Fig. 1) wherein the user input reprocessing instructions 122 can be interpreted as a second interpretation algorithm as recited, and wherein the second interpretation can be interpreted as a second user intent as recited; also see [0086] wherein the natural language input is a user request or a natural language (NL) request as recited; and see [0057]-[0058] for generating a confidence score for each interpretation (i.e., user intent)); and
“determine a user intent based on a selection criterion, at least one of the first user intent or the second user intent, the first confidence level, and the second confidence level” (see Carter et al., Fig. 4, step 412 and [0060]-[0061] for selecting at least one of the first interpretation or the second interpretation based on their confidence scores and/or confidence score threshold (i.e., a selection criterion), wherein each interpretation represents a user intent as recited; also see [0058]).
Thus, Carter et al. teaches generating different interpretations (i.e., user intents) regarding a natural language input/request provided by a user, selecting one of the interpretation based on its associated confidence score and a threshold confidence score, and processing the selected interpretation to search for requested information (see Fig. 4 and [0083]).
However, Carter et al. does not explicitly teach a feature of generating a plurality of database queries based on an interpretation of the natural language request and executing the plurality of database queries against a data source as equivalently recited as follows:
“determining a plurality of DSL requests corresponding to the first NL request ...and a first DSL associated with a first data storage system”,
“wherein the first NL request comprises a display request to concurrently display a plurality of graphical representations of requested data stored to the first data storage system”; and 
“causing the plurality of domain-specific language (DSL) requests to be applied to the first data storage system”.
On the other hand, Xue et al. teaches a feature of generating a plurality of data queries based on an interpretation of the natural language request and executing the plurality of data queries against a data source as equivalently recited as follows:
“determining a plurality of DSL requests corresponding to the first NL request ...and a first DSL associated with a first data storage system” (see Xue et al., [0037] for 
“wherein the first NL request comprises a display request to concurrently display a plurality of graphical representations of requested data stored to the first data storage system” (see Xue et al., Abstract, Fig. 10 and [0054] wherein a user query (e.g., “Sales Target Revenue by Region”) resulting in displaying a visualization of search result including a plurality of graphical representations (e.g., a plurality of bars, and at least one graphical indicator) can be interpreted as the first NL request comprising a display request as recited; it should be noted that each bar (representing a value of Sales Target Revenue for each of the eight regions) or each graphical indicator 1030 (representing comments) can be interpreted as a graphical representation); and 
“causing the plurality of domain-specific language (DSL) requests to be applied to the first data storage system” (see Xue et al., [0037] and [0051] for executing the SQL script on the data store 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xue et al.’s teaching to Carter et al.’s system by implementing a feature of generating a plurality of data queries based on an interpretation of the natural language request and executing the plurality of data queries against a data source.  Ordinarily skilled artisan would have been motivated to do so to provide Carter et al.’s system with an enhanced/effective way for interpreting/processing a natural language request/query into one or more data queries executed against a data source. In addition, both of Carter et al. and Xue et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving a natural language input/ request, analyzing/interpreting the natural language input/request and searching based on the interpretation of the natural language input/request.  This close relation between both of the references highly suggests an expectation of success when combined.
In addition, Carter et al. as modified by Xue et al. teaches receiving the requested data and causing the plurality of graphical representations of the requested data to be displayed (see Carter et al., [0082] for receiving and displaying the search result data; also see Xue et al., Fig. 10 and [0054] for displaying search result data as a plurality of graphical representations (e.g., bar graph including a plurality of bars and graphical indicator(s)).
However, Carter et al. as modified by Xue et al. does not explicitly teach:
“receiving the requested data, wherein the requested data includes raw machine data contained in a plurality of events, each event included in the plurality of events comprising a portion of the raw machine data and an associated timestamp that is derived from the portion of the raw machine data”;
“generating an NL insight based on an analysis of the raw machine data included in the requested data”; and
“causing the plurality of graphical representations of the requested data and the
NL insight to be displayed”.
On the other hand, Chang et al. explicitly teaches 
“receiving the requested data, wherein the requested data includes raw machine data contained in a plurality of events, each event included in the plurality of events comprising a portion of the raw machine data and an associated timestamp that is derived from the portion of Chang et al., [0048] and [0055] for receiving results (i.e., requested data) for a user query, wherein requested data includes raw data including a set of data points, wherein each data point associated with a set of attributes represents an event as recited (see Fig. 7D and [0078]), wherein the disclosure of filtering the data points based on time frames (see [0048] or representing the data points in temporal period (see Fig. 7D and [0078]) suggests that each data point is associated with a time information (i.e., timestamp));
“generating an NL insight based on an analysis of the raw machine data included in the requested data” (see Chang et al., [0066]-[0067] for generating a summary of or highlights from individual results, in form of a natural language narrative (i.e., an embellishment), wherein the embellishment (e.g., summary or highlights) as disclosed is interpreted as natural language insight as recited); and
“causing the plurality of graphical representations of the requested data and the NL insight to be displayed” (see Chang et al., Fig. 7D and [0078] for displaying graphical representation (e.g., bar graph) along with embellishment 720d (i.e., natural language insight); also see Fig. 7A, [0075] and [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chang et al.’s teaching to Carter et al.’s system (as modified by Xue et al.) by applying Carter et al.’s search system to different types of data including raw data as disclosed by Chang et al. and implementing a feature of generating an NL insight based on the search results and presenting the NP insight to a user.  Ordinarily skilled artisan would have been motivated to do so to provide Carter et al.’s system with an effective way for searching different types of data and providing search results effectively to a user. In addition, both of the references (Carter et al. and Chang et al.) teach features that are directed to 
Carter et al. as modified by Xue et al. and Chang et al. does not explicitly teach:
“wherein the raw machine data is produced by a machine component in an information technology (IT) environment and reflects activity in the IT environment”;
“wherein the NL insight relates to the activity in the IT environment”.
On the other hand, Friedrichs et al. teaches:
“wherein the raw machine data is produced by a machine component in an information technology (IT) environment and reflects activity in the IT environment” (see Friedrichs et al., Fig. 2, [0005] and [0017]-[0018] for security event data (e.g., security events) created/recorded by security devices (e.g., sensor) in a computer network, wherein security event data monitored/recorded by security devices as recited can be interpreted as raw machine data as recited; also see [0044]);
“wherein the NL insight relates to the activity in the IT environment” (see Friedrichs et al., Fig. 4 and [0039] for identifying security threats based on analyzing security event data, wherein the identified security threats notified to a user is interpreted as the NL insight as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedrichs et al.’s teaching to Carter et al.’s system (as modified by Xue et al. and Chang et al.) by applying Carter et al.’s search system to different types of data including security event data as disclosed by Friedrichs et al. for Carter et al. (see [0071]) that Carter et al.’s system can include/access a plurality of databases, which in turn can store a plurality of types of data.

As to claims 2, 12 and 22, these claims are rejected based on the same reason as above to reject claims 1, 11 and 21 respectively, and are similarly rejected including the following:
Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches:
“wherein the selection criterion comprises a comparison between the first confidence level and the second confidence level” (see Carter et al., [0022] for generating a confidence score for the initial interpretation (i.e., first interpretation), generating a confidence score for a reinterpretation (i.e., second interpretation), and selecting the most probable interpretation of the user input by comparing their confidence scores).

As to claims 3, 13 and 23, these claims are rejected based on the same reason as above to reject claims 1, 11 and 21 respectively, and are similarly rejected including the following:
Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches:
“wherein the selection criterion comprises a comparison between a first confidence level and a second confidence level, wherein the firs confidence level indicates how effectively the first user intent conveys a meaning of the first NL request, and the second confidence level indicates how effectively the second user intent conveys the meaning of the first NL request” (see Carter et al., [0022] and [0058] for selecting the most probable interpretation of the user input by comparing the confidence scores of interpretations wherein a confidence score may 

As to claims 4, 14 and 24, these claims are rejected based on the same reason as above to reject claims 1, 11 and 21 respectively, and are similarly rejected including the following:
Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches:
 “wherein executing the first interpretation algorithm comprises performing at least one of an intent inference operation, a semantic similarity operation, and a disambiguation operation on the first NL request” (see Carter et al., [0058] wherein generating an intent confidence score for each interpretation can be interpreted as an intent inference operation as recited).

As to claims 5, 15 and 25, these claims are rejected based on the same reason as above to reject claims 1, 11 and 21 respectively, and are similarly rejected including the following:
Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches:
“wherein determining the plurality of  DSL requests comprises” (see Carter et al., Fig. 4, element 412 for selecting an interpretation in formulating a response to the natural language input/request; also see Xue et al., [0037]-[0038] for generating an SQL script (i.e., a set of SQL statements/requests) based on an interpretation of a user query ):
“determining that an accuracy of the first user intent is greater than an accuracy of the second user intent based on the selection criterion” (see Carter et al., [0008] for selecting either the initial interpretation or the reinterpretation based on their confidence scores representing the correctness/accuracy interpretation or intent of the user input; also see [0085]-[0086]); and
Carter et al., [0086] for using the first interpretation (i.e., an accurate representation of a user’s intent in providing user input) as a search request; also see Xue et al., [0037]-[0038] for generating an SQL script (i.e., a set of SQL statements/requests) based on an interpretation of a user query/intent).

As to claims 6, 16 and 26, these claims are rejected based on the same reason as above to reject claims 1, 11 and 21 respectively, and are similarly rejected including the following:
Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches:
 “wherein the first NL request includes at least one of an instruction specifying an alert and a search query” (see Carter et al., [0082]-[0083] wherein the natural language input/request can include/specify a search request/query (e.g., searching for particular information) or a request for execution of actions).

As to claims 7, 17 and 27, these claims are rejected based on the same reason as above to reject claims 1, 11 and 21 respectively, and are similarly rejected including the following:
Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches:
“further comprising generating a different DSL request based on a second NL request and a second DSL associated with a second data storage system, and causing the different DSL request to be applied to the second data storage system” (see Carter et al., [0082]-[0083] wherein the natural language input/request can include/specify a search request/query (e.g., searching for particular information) wherein information may be stored in multiple databases (see Carter et al., [0071]; also see Xue et al., [0037]-[0038] for generating an SQL script (i.e., a set of SQL statements/requests) based on an interpretation of a user query/intent).

As to claims 8, 18 and 28, these claims are rejected based on the same reason as above to reject claims 1, 11 and 21 respectively, and are similarly rejected including the following:
Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches:
“wherein the first data storage system stores data as a plurality of time-indexed events including respective segments of raw machine data” (see Carter et al., [0071] for databases storing a plurality of types of data in the system (e.g., including log or event data as recited)).

As to claim 31, these claims are rejected based on the same reason as above to reject claim 1, and are similarly rejected including the following:
Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches:
 “wherein the plurality of graphical representations includes a first graphical representation of a first subset of the requested data, and a second graphical representation of a second subset  of the requested data” (see Xue et al., Abstract, Fig. 10 and [0054] for a visualization of the result set being a bar graph including one bar representing a value of Sales Target Revenue for each of the eight regions, wherein each bar is interpreted as a graphical representation of a subset (value for one region) of the result set (i.e., requested data including values for eight regions)).

As to claim 32, these claims are rejected based on the same reason as above to reject claim 31, and are similarly rejected including the following:
Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches:
“wherein the first subset of the requested data is associated with the first time period and the second subject of the requested data is associated with second time period that is different from the first time period” (see Xue et al., Fig. 10 and [0028] the disclosure of dimensions (e.g., Year) and measures (e.g., Sales , Profit) and a query received from one or clients may comprise a combination of one or more measures, dimensions, dimension values and/or filter suggests a user request based on different time periods (e.g., Sales by Year), and visualization of result set including a bar graph with one bar representing value of Sales/Profit of each Year).

As to claim 33, these claims are rejected based on the same reason as above to reject claim 32, and are similarly rejected including the following:
Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches:
“wherein the requested data comprises a plurality of time-indexed events including respective segments of raw machine data” (see Friedrichs et al., [0018] and [0044] for an event logfile (i.e., segments of raw machine date) wherein each event includes a time/timestamp).

Claims 9, 19 and 29 (effective filing date 07/31/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Publication No. 2016/0188292, Publication date 06/30/2016), in view of Xue et al. (U.S. Publication No. 2018/0123995, effectively filed date 11/03/2016), in view of Chang et al. (U.S. Publication No. 2017/0177660, Publication date 06/22/2017), in view of Friedrichs et al. (U.S. Publication No. 2003/0084349, Publication date 05/01/2003), and further in view of Filippi et al. (U.S. Publication No. 2016/0098402, Publication date 04/07/2016).

As to claims 9, 19 and 29, Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. teaches all limitations as recited in claims 1, 11 and 21 respectively.  
However, Carter et al. as modified by Xue et al., Chang et al. and Friedrichs et al. does not explicitly teach a query language comprising a pipelined search language as equivalently recited as following:
“wherein the first DSL comprises a pipelined search language”.
On the other hand, Filippi et al. teaches a query language comprising a pipelined search language (see Filippi et al., [0073] wherein the Search Processing Language (SPL) used in conjunction with SPLUNK® ENTERPRISE system is a pipelined search language).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Filippi et al.’s teaching to Carter et al.’s system (as modified by Xue et al., Chang et al. and Friedrichs et al.) by implementing a pipelined search language for accessing/searching database systems that are compatible to the pipelined search language.  Ordinarily skilled artisan would have been motivated to do so to provide Carter et al.’s system with an effective way for users to access data from a plurality of databases using different types of query languages. In addition, both of the references (Carter et al. and Filippi et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a system for receiving and processing requests from multiple user devices.  This close relation between both of the references highly suggests an expectation of success when combined.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164